DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8, 9, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 102015120039 to Krieger et al. (Krieger hererinafter) in view of US Patent 5,567,134 to Inoue (Inoue).
Regarding claim 1, Krieger teaches a high pressure fuel pump (1) with a pump housing (2) having a pump chamber (5), a fuel inlet (6), a fuel outlet (not shown, paragraph 17), and a plunger bore (see Fig. 1), a pumping plunger (3) which reciprocates in the bore along an axis (4) and which includes a sealing ring groove (containing 11) between its ends such that the shoulders (i.e. side walls) of the groove are separated by a first distance, an annular sealing ring (11) within the groove engaging the bore in an interference fit (as shown in e.g. Fig. 5 and discussed re wiping in paragraph 9).  Krieger does not teach the claimed ratio between the first end of the piston and the groove and also the width of the groove.  However, Krieger does teach some axial distance, and that the axial distance is a result effective variable determining how much wiping occurs via the sealing rings (10, 11, see paragraph 10).  Therefore, it would have been obvious to one of ordinary skill in the art to optimize the axial position of the sealing ring of Krieger in order to optimally adjust the wiping capability.  See MPEP 2144.05 II.  Krieger also does not teach the claimed clearance dimension.  Inoue teaches that fuel pumps may have clearances in the claimed range (col. 1, ln. 51-53).  Therefore, Inoue teaches a range which overlaps with the claimed range (see MPEP 2144.05 I).  Inoue teaches that this allows for sliding of the piston.  Therefore, it would have been obvious to one of ordinary skill in the art to provide a clearance of between 12 and 30 microns as taught by Inoue in order to allow for piston sliding.
Regarding claims 2-4, 8 and 9, the combined references teach the claimed limitations save the axial position of the groove.  As discussed above, it would have been obvious to optimize this quantity, therefore the claimed placement is considered obvious.
Regarding claim 13, the clearance range recited is still overlapped by the range taught by Inoue and remains obvious by the same analysis as above.
Regarding claim 14, as shown in Fig. 2, the ring is compressed inward by the bore and outward by the plunger.
Regarding claim 15, Krieger teaches a second sealing ring groove (containing 10) located between the first sealing ring and the second (right hand in Fig. 1) end of the plunger and an annular ring (10) therein engaging the plunger bore in an interference fit.
Regarding claim 16, the combined references teach the claimed limitations save the axial position of the second groove.  As discussed above, it would have been obvious to optimize this quantity, therefore the claimed placement is considered obvious.

Claim(s) 5-7 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krieger in view of Inoue as applied to claim 1 above, and further in view of US Patent 4,050,360 to Powers et al. (Powers).
Regarding claims 5 and 10, Krieger teaches that the ring (11) extends radially from an inner peripheral surface to an outer peripheral surface, but does not teach a chamfer.  Additionally, Krieger teaches that fuel is present on both sides of the ring (11).  Powers teaches another piston for moving fuel (see Fig. 1) and further teaches that a sealing ring thereof may be provided with a chamfer to increase its ability to move fluid (col. 1, ln. 18-28).  Therefore, it would have been obvious to one of ordinary skill in the art to provide chamfered edges to the ring of Krieger in order to increase its ability to wipe fuel and deposits away from the bore surface.  The examiner notes that, as fuel is present on both sides of the ring, it would have been obvious to add such a chamfer in each location.
Regarding claims 6, 7, 11 and 12, the previously applied references do not teach the use of PTFE.  Powers teaches that PTFE is advantageously heat resistant and low friction.  Therefore, it would have been obvious to one of ordinary skill in the art to utilize PTFE to make the ring of Krieger in order to obtain the heat resistance and low friction qualities thereof.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        26 August 2022